Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/048638 application filed 10/19/2020.  
Claims 1-16 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 10/19/2020 and 2/16/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 10/19/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 2, 4-6, 10-11, 13 and 16 are rejected under 35 USC 102(a) as being anticipated by NOVOSELOV (US PG PUB 20160177190).  Hereby referred to as NOVOSELOV.  
Regarding claim 1:
NOVOSELOV discloses a process for cracking liquid hydrocarbon materials into light hydrocarbon fractions using a spark discharge (a process for cracking a liquid hydrocarbon material, in a spark discharge chamber; figure 1; paragraphs [0011], [0037]; claim 1), the process comprising: flowing a liquid hydrocarbon material through a discharge chamber and into an inter-electrode gap within the discharge chamber (liquid hydrocarbon materials fed to the discharge chamber 103 through an inlet 106, the chamber including electrode gap between electrodes 101 and 102; figure 1; paragraphs [0011], [0037]), wherein the inter-electrode gap is formed between a negative electrode having a first end and a second end (negative electrode 102 shown with two ends; figure 1; paragraph [0037]), and a positive electrode having a first end and a second end (positive electrode 101 shown with two ends; figure 1; paragraph [0037]), wherein in the discharge chamber, the first end of the negative electrode is spaced apart from the first end of the positive electrode by a distance, the distance defining an inter-electrode gap (electric discharge occurs between (gap) the positive electrode 101 (anode) and the negative electrode 102 (cathode) arranged in the housing of the discharge chamber 103; figure 1; paragraphs [0011], [0037]); injecting a carrier gas comprising hydrogen (H2) and methane into the liquid hydrocarbon material as it enters the inter-electrode gap (carrier gas, including mixtures of hydrogen and methane, delivered to the discharge chamber 103 through a hollowed, jetted cannula 108; figure 1; paragraphs [0026], [0037], [0050]), to form a gas-liquid hydrocarbon mixture (injecting in the inter-electrode gap a carrier gas into the liquid hydrocarbon material to form a liquid hydrocarbon-gas mixture; paragraphs [0011] [0037]; claim 1); 
In view of the above disclosure, the Examiner is of the position that the claimed invention is anticipated by the reference.
Regarding claim 2:
NOVOSELOV discloses wherein the carrier gas consists of hydrogen (H2) and methane (carrier gas, including mixtures of hydrogen and methane; paragraphs [0023], [0026]).
Regarding claim 4:
NOVOSELOV discloses wherein the spark discharge is a pulsed spark discharge (electric discharges are pulsed spark discharges; paragraphs [0028]).
Regarding claim 5:
NOVOSELOV discloses comprising recovering the light hydrocarbon fractions resulting from the pulsed spark discharge on the gas-liquid hydrocarbon mixture (puled spark discharges produce light hydrocarbons for collection from the plasma; paragraphs [0028], [0044]).



Regarding claim 6:

Regarding claim 10:
NOVOSELOV discloses wherein carrier gas injected into the liquid hydrocarbons is recycled from the gas-liquid hydrocarbon mixture (gas capture system is used to capture low molecular weight hydrocarbon gases and/or carrier gases for recycling as carrier gas; paragraph [0044]).
Regarding claim 11:
NOVOSELOV discloses an apparatus for the conversion of liquid hydrocarbon material to a light hydrocarbon fraction (cracking a liquid hydrocarbon material, in a spark discharge chamber; figure 1; paragraphs [0011], [0037]; claim 1 ), wherein the apparatus comprises: a spark discharge chamber (liquid hydrocarbon materials fed to the spark discharge chamber 103 through an inlet 106, the chamber including electrode gap between electrodes 101 and 102; figure 1; paragraphs [0011], [0037]) comprising a negative electrode having a first end and a second end (negative electrode 102 shown with two ends; figure 1; paragraph [0037]), and a positive electrode having a first end and a second end (positive electrode 101 shown with two ends; figure 1; paragraph [0037]), wherein the first end of the negative electrode is a distance apart from the first end of the positive electrode, wherein the distance defines an inter-electrode gap (electric discharge occurs between (gap) the positive electrode 101 (anode) and the negative electrode 102 (cathode) arranged in the housing of the discharge chamber 103; figure 1; paragraphs (0011 ], [0037]), and wherein the second end of the negative electrode and the second end of the positive electrode are connected to a capacitor (both the electrodes being connected to a capacitor 111 from second ends; figure 1; paragraphs [0011], (0037]); a carrier gas inlet for conveyance of a carrier gas comprising hydrogen and methane to the 
Regarding claim 13:
NOVOSELOV discloses wherein the light hydrocarbon fractions have a viscosity less than 100 cP (product viscosity is 84 cSt and an API gravity of 21; knowing specific gravity = 141.5/(131.5+API) and cP=cSt*density, 84 cSt is 78 cP; paragraph [0054]).
Regarding claim 16:
NOVOSELOV discloses wherein the capacitor is charged to a voltage equal to or greater than the breakdown voltage of the carrier gas (charging the capacitor to a breakdown voltage of the carrier gas; paragraph [0011]).

Claims 1, 7, 11 and 14 are rejected under 35 USC 102(a) as being anticipated by NOVOSELOV (WO2017173028; 5/2017).  Hereby referred to as NOVOSELOV’028.  
Regarding claim 1:
NOVOSELOV’028 discloses a process for cracking liquid hydrocarbon materials into light hydrocarbon fractions using a spark discharge (viscosity of petroleum feed is reduced with a spark in a gap inside a device; abstract; paragraph [0006]), the process comprising: flowing a liquid hydrocarbon material through a discharge chamber and into an inter-electrode gap within the 
In view of the above disclosure, the Examiner is of the position that the claimed invention is anticipated by the reference.


Regarding claim 7:

Regarding claim 11:
NOVOSELOV’028 discloses an apparatus for the conversion of liquid hydrocarbon material to a light hydrocarbon fraction (viscosity of petroleum feed is reduced with a spark in a gap inside a device; abstract; paragraph [0006]), wherein the apparatus comprises: a spark discharge chamber (viscous petroleum is fed into a channel (spark discharge chamber) between two electrodes (gap); abstract; paragraph [0006]) comprising a negative electrode having a first end and a second end, and a positive electrode having a first end and a second end, wherein the first end of the negative electrode is a distance apart from the first end of the positive electrode, wherein the distance defines an inter-electrode gap (two electrodes, an anode 105 (positive electrode), a cathode 110 (negative electrode), create a gap, are shown with different ends; paragraphs [0006], [0019]; figs 1, 2B), and wherein the second end of the negative electrode and the second end of the positive electrode are connected to a capacitor (an anode 105, a cathode 110 are connected to capacitor 125 by second ends; paragraph [0019]); a carrier gas inlet for conveyance of a carrier gas comprising hydrogen and methane to the liquid hydrocarbon material (introducing a carrier gas to the gap, carrier gases including mixtures methane and hydrogen, the carrier gas and high viscosity petroleum are mixed in the chamber; paragraphs [0006], [0034]. [0049]; claims 1, 10); an inlet configured to convey liquid hydrocarbon material into the spark discharge chamber (viscous petroleum is fed into a channel (discharge chamber) between two electrodes (gap); abstract; paragraph [0006]); and an outlet configured to convey the light hydrocarbon fraction out of the spark discharge chamber (outlet is configured to convey the processed petroleum material from the channel to a collection point; paragraph [0006]).
Regarding claim 14:
NOVOSELOV’028 discloses wherein the light hydrocarbon fractions have an API gravity greater than 30 (processed petroleum material has an API gravity that is greater than ten degrees; claims 1, 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8, 9, 12 and 15 are rejected under 103(a) as being obvious over NOVOSELOV (US PG PUB 20160177190) as applied to claims 1, 2, 4-6, 10-11, 13 and 16 above are hereby 
Regarding claims 8 and 15:
NOVOSELOV teaches the disclosure as stated above for claims 1 and 11; however NOVOSELOV does not disclose wherein the average hydrogen atom to carbon atom ratio of the light hydrocarbon fractions is from 2 to 2.5, but DAVIS does.
DAVIS discloses an average hydrogen atom to carbon atom ratio of a light hydrocarbon fractions is from 2 to 2.5 (cracking crude hydrocarbon produces hydrocarbons with hydrogen to carbon atomic ratio of at least 1.7; paragraphs [00152]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to have modified the process, as previously disclosed by NOVOSELOV, in order to have provided wherein the average hydrogen atom to carbon atom ratio of the light hydrocarbon fractions is from 2 to 2.5, as previously disclosed by DAVIS, for defining the cracked hydrocarbons.
Regarding claim 9:
Modified NOVOSELOV teaches low molecular weight hydrocarbon gases and/or carrier gases, the latter being recycled for re-injection as the carrier gas (paragraph [0044]), and the feed is crude made up of varied components that produce the light gases (paragraph [0021]), the concentration of hydrogen and/or methane in the carrier gas is varied over time during injection of the carrier gas into the liquid hydrocarbon would have been found obvious to one skilled in the art as the produced gases that are recycled to the carrier gas would vary over time.


Regarding claims 3 and 12:
Modified NOVOSELOV does not disclose wherein the carrier gas is 15% v/v to 30% v/v hydrogen.  Nevertheless, NOVOSELOV discloses the carrier gas can comprise a mixture including 
Nonetheless, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771